DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 12/14/2020.
In this amendment, Applicant has currently amended claims 19 and 28.  
Claims 19-36 are currently pending.  
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The present Application claims priority (via PCT/US2016/039321) to U.S. Provisional Applications 62/184,580 (filed June 25, 2015) and 62/307,005 (filed March 11, 2016).  Examiner has searched the provisional applications for support of the claimed subject matter.  It does not appear that the ’580 provisional supports all the claimed subject matter in claims 19 and 28.  
For this reason, Examiner is treating the current claims as having an effective filing date of March 11, 2016.  If Applicant disagrees, Examiner respectfully requests that Applicant include a mapping of each limitation of the claims to an appropriate section of the ’580 provisional when responding to this Office Action.  

Response to Arguments
Examiner has fully considered Applicant's arguments, see pages 9-13, filed 12/14/2020, with respect to the rejection of claims 19-36 under 35 U.S.C. 103 but they are not persuasive.

First, on page 10, Applicant argues that Frenne teaches that the periodicity information is obtained “by standard specification”, rather based on a received configuration message as claimed.  Examiner agrees with this analysis of Frenne.  
Next, on pages 10-11, Applicant argues that Ryu does not teach this limitation.  Specifically, Applicant argues that although Ryu receives a periodicity in a configuration message, Ryu does not disclose the limitation that the periodicity is associated with the primary and secondary synchronization signals.  Examiner respectfully disagrees.  Frenne clearly discloses using periodicity information that is associated with a set of synchronization signals including primary and secondary synchronization signals.  As discussed above, the periodicity in Frenne is determined “by standard specification” and not “based on a received configuration message”.  That is, the difference between Frenne and this claim limitation is where the periodicity information is obtained.  Ryu clearly discloses receiving periodicity information in a configuration message.  Therefore, Examiner maintains that it would have been obvious to modify Frenne such that the periodicity is received via a configuration message, rather than being hardcoded from the standard specification.  Such a modification improves Frenne by allowing the network to dynamically modify this periodicity based on changes in the channel conditions or new features in the network protocols.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-24, 27-33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0308637 to Frenne et al in view of U.S. Patent Application Publication 2019/0045377 to Kakishima et al in view of U.S. Patent Application Publication 2015/0358129 to Ryu et al.

Regarding claim 19, Frenne discloses a wireless transmit/receive unit (WTRU) comprising:
an antenna (disclosed throughout; see paragraph 0210, for example);  
a transceiver (disclosed throughout; see Figure 14, for example; the combination of the receiving and sending ports as well as part of the processing module comprise the transceiver; see paragraph 0212, for example); and 
a processor, operatively coupled to the antenna and the transceiver (disclosed throughout; see the processing module 1405 of Figure 14, for example);
the processor configured to determine, based on a received configuration message, [configuration information] associated with a set of synchronization signals (see paragraph 0070, for example, which indicates that the value N, which is associated with the synchronization signals, may “be specified in the standard, or it may also be signaled to the wireless device 250 by system information”; further, see paragraph 0092, which discloses that a periodicity value related to the value N and associated with the synchronization signals may be obtained “by standard specification”); 
the processor further configured to search for the set of synchronization signals using the determined transmission periodicity, wherein the set of synchronization signals includes a primary synchronization signal and a secondary synchronization signal  (disclosed throughout; the UE searches for a PSS and an associated SSS transmitted on up to N beams (see paragraphs 0070-0071, for example); see also paragraph 0072, for example, which indicates that the PSS/SSS (and an associated PBCH) are transmitted together; see paragraph 0073, for example, which indicates that the SSS and PBCH are associated with a particular PSS; further, as indicated in paragraph 0074, the set is associated with an index (the “sequence index”); further, see paragraph 0092, which discloses that a periodicity value related to N is also utilized); 
the processor configured to detect at least the primary synchronization signal (disclosed throughout; see paragraph 0071, for example, which indicates that the UE “may successfully detect the PSS”); and
the processor configured to demodulate a transmission on a physical broadcast channel (PBCH) using a reference signal with the PBCH, wherein the detected primary synchronization signal and the transmission on the PBCH have a predefined symbol relationship (disclosed throughout; see paragraphs 0074-0076, for example; as indicated above, paragraph 0074 indicates a sequence index associated with each PSS/SSS set; further, paragraph 0075 indicates that the UE utilizes a reference signal associated with the SS (identified by an index) to demodulate the PBCH; paragraph 0076 further indicates that the reference signals are beam specific and thus the reference signal is based on the synchronization index which is specific to the particular beam on which the PSS/SSS is transmitted; further, as indicated in paragraph 0076, “PBCH may be transmitted by the network node 210 in the same beam, and thus OFDM symbol, as the SSS, at a known location relative to the SSS and/or PSS” (emphasis added); thus the PSS and PBCH have a predefined symbol relationship).
Frenne does not explicitly disclose the limitations that the set of synchronization signals is associated with a beam index, and wherein the reference signal has a sequence derived from the beam index associated with the set of synchronization signals.  However, Kakishima discloses a similar system which beamforms “cell-common signals” (see paragraph 0025, for example).  Kakishima discloses detecting synchronization signals (SSs) such as PSS/SSS signals and determining an associated beam index (beam ID) (see paragraphs 0033-0035, for example).  Specifically, see paragraph 0034 (“[e]ach of the beams may be identified by a beam ID”) and 0035 (“[t]he UE 10 may obtain the beam IDs based on the received BF SSs”).  Further, 
Frenne, modified, does not explicitly disclose the limitation that the received configuration information is a transmission periodicity.  However, this is known in the art as demonstrated by Ryu, for example.  Consider the abstract of Ryu, for example, which discloses that a UE receives configuration information indicating a periodicity for performing beam scans.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Frenne to include the periodicity configuration information along with the value N in the system information described in paragraph 0070 of Frenne.  The rationale for doing so would have been to enable the network to dynamically control the parameters related to the synchronization signals based on the conditions and capabilities of the particular cell; this configurability increased the system flexibility for future upgrades.  Frenne already discloses configuring one of the relevant configuration items in paragraph 0070 and it would have been obvious to one of ordinary skill in the art to add the periodicity to this system information for the reasons stated above.  

28, Frenne discloses a method performed by a wireless transmit/receive unit (WTRU), the method comprising: 
determining, based on a received configuration message, [configuration information] associated with a set of synchronization signals (see paragraph 0070, for example, which indicates that the value N, which is associated with the synchronization signals, may “be specified in the standard, or it may also be signaled to the wireless device 250 by system information”; further, see paragraph 0092, which discloses that a periodicity value related to the value N and associated with the synchronization signals may be obtained “by standard specification”);
searching, by the WTRU, for the set of synchronization signals using the determined transmission periodicity, wherein the set of synchronization signals includes a primary synchronization signal and a secondary synchronization signal (disclosed throughout; the UE searches for a PSS and an associated SSS transmitted on up to N beams (see paragraphs 0070-0071, for example); see also paragraph 0072, for example, which indicates that the PSS/SSS (and an associated PBCH) are transmitted together; see paragraph 0073, for example, which indicates that the SSS and PBCH are associated with a particular PSS; further, as indicated in paragraph 0074, the set is associated with an index (the “sequence index”); further, see paragraph 0092, which discloses that a periodicity value related to N is also utilized); 
detecting, by the WTRU, at least the primary synchronization signal (disclosed throughout; see paragraph 0071, for example, which indicates that the UE “may successfully detect the PSS”); and 
demodulating, by the WTRU, a transmission on a physical broadcast channel (PBCH) using a reference signal with the PBCH, wherein the detected primary synchronization signal and the transmission on the PBCH have a predefined symbol relationship (disclosed throughout; see paragraphs 0074-0076, for example; as indicated above, paragraph 0074 indicates a sequence index associated with each PSS/SSS set; further, paragraph 0075 indicates that the UE utilizes a reference signal associated with the SS (identified by an index) to demodulate the PBCH; paragraph 0076 further indicates that the reference signals are beam specific and thus the reference signal is based on the synchronization index which is specific to the particular beam on which the PSS/SSS is transmitted; further, as indicated in paragraph 0076, “PBCH may be transmitted by the network node 210 in the same beam, and thus OFDM symbol, as the SSS, at a known location relative to the SSS and/or PSS” (emphasis added); thus the PSS and PBCH have a predefined symbol relationship).
Frenne does not explicitly disclose the limitations that the set of synchronization signals is associated with a beam index, and wherein the reference signal has a sequence derived from the beam index associated with the set of synchronization signals.  However, Kakishima discloses a similar system which beamforms “cell-common signals” (see paragraph 0025, for example).  Kakishima discloses detecting synchronization signals (SSs) such as PSS/SSS signals and determining an associated beam index (beam ID) (see paragraphs 0033-0035, for example).  Specifically, see paragraph 0034 (“[e]ach of the beams may be identified by a beam ID”) and 0035 (“[t]he UE 10 may obtain the beam IDs based on the received BF SSs”).  Further, Kakishima discloses the limitation that this beam index is used to derive the sequence of a reference signal (such as a Demodulation Reference Signal (DMRS)).  See paragraphs 0039 and 0041, for example, which indicate that the beam ID can be used to determine the signal sequence of a Demodulation Reference Signal (DMRS).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a beam index 
Frenne, modified, does not explicitly disclose the limitation that the received configuration information is a transmission periodicity.  However, this is known in the art as demonstrated by Ryu, for example.  Consider the abstract of Ryu, for example, which discloses that a UE receives configuration information indicating a periodicity for performing beam scans.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Frenne to include the periodicity configuration information along with the value N in the system information described in paragraph 0070 of Frenne.  The rationale for doing so would have been to enable the network to dynamically control the parameters related to the synchronization signals based on the conditions and capabilities of the particular cell; this configurability increased the system flexibility for future upgrades.  Frenne already discloses configuring one of the relevant configuration items in paragraph 0070 and it would have been obvious to one of ordinary skill in the art to add the periodicity to this system information for the reasons stated above.  

Regarding claims 20 and 29, Frenne discloses the limitation that the reference signal is offset from the detected primary synchronization signal by a fixed number of symbols (disclosed throughout; see paragraph 0076, for example, which indicates that the PBCH is located in the same OFDM symbol at a known location relative to the SSS and/or PSS and the demodulation signal is transmitted in the same OFDM symbol as the PBCH; that is, reference 

Regarding claims 21 and 30, Frenne discloses the limitation that the transceiver is configured to receive an indication in a system information block, from a base station, of transmission of the set of synchronization signals (see paragraph 0070, for example, which indicates that the base station (network node) transmits information in a system information block (system information) which indicate parameters related to transmitting the synchronization signals such as the value N of repeated transmissions).

Regarding claims 22 and 31, Frenne discloses the limitation that the transceiver and the processor are configured to adjust a measurement of the detected primary synchronization signal based on the indication (see paragraph 0070, for example, which indicates that the system information indication includes the value of N and the terminal adjusts the measurement of the synchronization signals based on this value which is the number of times the signals are repeatedly transmitted).

Regarding claims 23 and 32, Frenne discloses the limitations that the detected primary synchronization signal is associated with a base station transmit beam (disclosed throughout; see paragraphs 0072-0076, for example, which indicate that the synchronization signals and each associated index are specific to a particular transmit beam or “beam state”).

24 and 33, Frenne discloses the limitations that the beam index is associated with a base station transmit beam (disclosed throughout; see paragraphs 0072-0076, for example, which indicate that the synchronization signals and each associated index are specific to a particular transmit beam or “beam state”).

Regarding claim 27 and 36, Frenne discloses the limitations of the processor configured to determine a metric of the detected primary synchronization signal for each of a plurality of receive beams using beam sweeping (disclosed throughout; see paragraph 0077, for example, which indicates that the WTRU may detect  a PSS in multiple beams and selects one “with sufficient power”; clearly, a power measurement (metric) is determined for the PSSs); and the processor configured to identify a base station transmit beam synchronization region for each of a plurality of synchronization sub-frames within which synchronization signals are detected (see paragraph 0077, for example, which indicates that coherent receive combining of multiple beams may be enabled by channel estimation in multiple OFDM symbols; the synchronization region of the plurality of symbols on which synchronization signals are detected is determined).

Claims 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0308637 to Frenne et al in view of U.S. Patent Application Publication 2019/0045377 to Kakishima et al in view of U.S. Patent Application Publication 2015/0358129 to Ryu et al in view of U.S. Patent Application Publication 2015/0382268 to Hampel et al.

25 and 34, Frenne discloses the limitations of parent claims 19 and 28 as indicated above.  Frenne does not explicitly disclose the limitations of claims 25 and 34 that the WTRU is configured to sweep one of a plurality of receive beams during each of a plurality of synchronization sub-frames, using a pre-defined sweep time and dwell period, to detect another synchronization signal.  However, performing a receive beam sweep according to a pattern is known in the art.  Consider Hampel, for example, which discloses a UE performing a receive beam sweep throughout.  For example, in paragraph 0079, Hampel discloses a WTRU (MS) performing a receive beam sweep on a number of sub-time slots to receive another synchronization signal (the beacon in this case).  The receive beam sweep clearly follows a pattern which has a defined sweep time (the time to perform the receive beam sweep) and a dwell period (the time spent receiving on each beam).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Frenne to perform a receive beam sweep with a particular sweep time and dwell period to detect another synchronization signal as suggested by the receive beam sweep of Hampel.  The rationale for doing so would have been to identify the best receive beam for communicating with the network corresponding to the first detected synchronization signal.

Allowable Subject Matter
Examiner objects to claims 26 and 35 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner notes that the support for this limitation appears to be in Figure 19 as well as paragraph 0148.  The “cell, beam, timing, control channel, and other information” in paragraph 
If Applicant believes other sections of the specification also support (or better support) the subject matter in claims 26 and 35, Examiner respectfully requests that Applicant note these sections in the response to this Office Action.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



Primary Examiner, Art Unit 2467                                                                                                                                                                                                        February 18, 2021